Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,444,854.  The conflicting claims are not identical because patent claim 1 requires the additional elements of “adjust an audio output of the first device based, at least in part, upon the inferred user intent, the user's location in the scene, and an acoustic reflectance characteristic of at least one surface in the scene geometry”, not required by claim 1 of the instant application.  However, the conflicting claims are not patentably distinct from each other because:
        Claims 1 of application ’830 and claim 1 of patent '854 recite common subject matter;
        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al (US 2013/0208900) in view of Bradski et al (US 2016/0026253)
As to claim 1, Vincent et al teaches a  non-transitory program storage device, readable by a processor and comprising instructions stored thereon to cause one or more processors to: 
acquire a depth image of a scene in a vicinity of a first device ( receive depth map imaging scene from depth camera, 402, figure 2 ) 
store the depth image in a memory( storage subsystem 704); 
develop a scene geometry based upon the depth image ( representation 586 of scene 506 based on information provided by tracking device 502 may be displayed via display device 516. Representation 586 may include, for example, color information received from one or more color image sensors, a geometric model based on a depth map received from a depth camera, and/or any other suitable representation, paragraph [0079]); 
monitor the activity of one or more humans present in the scene geometry ( recognize one or more human subjects present in the scene 404, figure 4), 
wherein one of the one or more humans comprises a user of the first device ( user controlled element 524 is illustrated as being presented via display device 516 in a "first-person", paragraph [0061]);
 determine whether the user is engaged in conversation with at least one of the one or more humans( computing device 504 is shown presenting interactive digital environment 522 (e.g., combat video game environment) comprising user-controlled element 524 (e.g., first-person humanoid character) via display device 516, figure 5, paragraph [0051]). While Vincent et al. meets a number of the limitations of the claimed invention, as pointed out more fully above, Vincent et al. fails to specifically teach” in response to a determination that the user is engaged in conversation with the at 
	Specifically, Bradski et al. teaches a real-time optical characteristics/measurements of the user may, for example, be one or more of the following: pupil constriction/dilation, angular measurement/positioning of each pupil, spherocity, eye shape (as eye shape changes over time) and other anatomic data. This data may provide, or be used to calculate, information (e.g., the user's visual focal point) that may be used by the head-mounted system 30 and/or interface system 10 to optimize the user's viewing experience. For example, in one embodiment, the sensors 31 may each measure a rate of pupil contraction for each of the user's eyes. This data may be transmitted to the processor 38 (or the gateway component 14 or to a server 11), wherein the data is used to determine, for example, the user's reaction to a brightness setting of the interface display 33 ( i.e. in response to a determination that the user is not engaging the first device, infer a user intent based upon a monitored user activity, paragraph [0199])).Additionally, Bradski et al teaches the in paragraph [0200] the interface 37 may be adjusted in accordance with the user's reaction by, for example, dimming the display 33 if the user's reaction (i.e. user intent)indicates that the brightness level of the display 33 is too high. It would have been obvious to one of ordinary skill in the art to adjust the interface of Vincent with respect to user reaction taught by Bradski in order to enable a smooth, continuous and high fidelity user experience. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Bradski et al teaches the non-transitory program storage device of claim 1, wherein the output of the first device comprises an audio output( Users interact with one or more digital worlds using some type of a local computing device, which is generally designated as a user device 12. Examples of such user devices include, but are not limited to, a smart phone, tablet device, heads-mounted display (HMD), gaming console, or any other device capable of communicating data and 
As to claim 3, Bradski et al teaches the non-transitory program storage device of claim 1, wherein the characteristic of the determined conversation comprises an indication that the determined conversation is at least one of: a phone conversation, a conversation wherein the user is not facing the first device, a conversation wherein the user is facing the first device, or a conversation wherein the user is whispering (paragraph [0180-0181, 0522-0524])
As  to claim 4, Bradski et al teaches the non-transitory program storage device of claim 1, wherein the instructions stored thereon to adjust an output of the first device further cause the one or more processors to perform at least one of the following actions: turn down the volume of the first device, pause media being rendered by the first device, or cause the first device to enter a power-saving mode ( if the AR system determines that the user is engaged in a particular activity (e.g., driving, etc.), the AR system may automatically go into the suspended or "off" mode so as to not distract the users by any incoming messages or virtual content. Similarly, many other safety and/or privacy controls may be implemented in other applications as well, paragraph [01344]).
As to claim 5, Vincent et al teaches the non-transitory program storage device of claim 1, wherein the instructions stored thereon further cause the one or more processors to: acquire an image of the scene ( depth image 402, figure 4); detect a human face in the acquired image corresponding to the user (recognize one or more human subject; 404, figure 4); employ the depth image to detect a head orientation associated with the detected human face (paragraph [0036], [0039]); and correlate the detected human face with the head orientation ( paragraph [0039-0040]).

As to claim 7, Bradski et al teaches non-transitory program storage device of claim 1, wherein the instructions stored thereon further cause the one or more processors to: identify the user of the first device; and determine preferences associated with the user ( the system 2300 may comprise a frame 2370 that may be customized for each AR user, paragraph [0517]); wherein the determination of whether the user is engaged in conversation with at least one of the one or more humans is further based, at least in part, upon the determined preferences (paragraph [0199-0200] and paragraph [01438-01439]).
The limitation of claim 8-20 has been addressed above.
				Contact Information 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY. BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664